AA DENTONS

Timothy J. Straub
Managing Associate

timothy.straub@dentons.com

D +1 212 768 6821

February 25, 2020

VIA ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 11A
New York, New York 10007

Tate ki RITA ERR ge

 

RONEN BEE
RAEI MS Fi Hab ane

us
ree

Ebb:

TK &
DATE Fis eae

 

Dentons US LLP

4221 Avenue of the Americas
New York, NY 10020-1089
United States

*R Salans FMC SNR Denton McKenna Long
dentons.com

" a
y
>

”

CALIY FIL.

 

 

FEB 2 6 2020

SO ORDERED

The initial conference
scheduled for March 3, 2020 is
adjourned to April 13, 2020 at

9:30 a.m. B Darel.
- Vp Oe
BOS MS. 0 TART SES

Re: Traynor v. Stila Styles, LLC: Case No. 1:19-cv-08954-GBD

Dear Judge Daniels:

We represent defendant Stila Styles, LLC (“Defendant”) in the above-referenced matter. We respectfully
move the Court to extend Defendant's deadline to answer, move, or otherwise respond to the plaintiff's
complaint from February 27, 2020 to March 30, 2020.

We further respectfully request that you adjourn the initial conference, currently scheduled for March 3,
20202 at 9:30 a.m. (Doc. 19), to a new date of the Court’s convenience on a date following Defendant's

deadline to respond to the Complaint.

Plaintiffs counsel has consented to the requested extension and adjournment, which will facilitate the
parties’ efforts to bring about the dismissal of all claims asserted in this action without further litigation.
This Court approved the most recent extension on January 27, 2020 and adjournment on January 29,
2020.

Respectfully submitted,

/s/ Timothy J. Straub
Timothy J. Straub

cc: All counsel of record (by ECF)

US_Active\t 14287723\V-1
